Citation Nr: 0513889	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PSD), for 
the period from June 8, 1998 to November 1, 2004.

2.	Entitlement to increased evaluation for PTSD, in excess 
of 50 percent, for the period from November 1, 2004

3.	Whether the August 2004 rating decision that severed 
service connection for PTSD was proper.

4.	Whether the August 2004 rating decision that severed 
service connection for tinnitus was proper.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico. 

By way of a complex procedural background, the Board notes 
that in June 1999, the RO granted the veteran's claim for 
service connection for tinnitus and assigned a 10 percent 
rating.  In August 2000, his claim for service connection for 
PTSD was granted and awarded a 30 percent disability 
evaluation, effective from June 8, 1998.  In August 2001, the 
veteran filed a timely notice of disagreement (NOD) with the 
rating assigned to his service-connected PTSD.  Then, in a 
January 2002 rating action, the RO awarded a 50 percent 
disability evaluation to the veteran's PTSD, effective June 
8, 1998.

Thereafter, in March 2003, the RO proposed to sever service 
connection for tinnitus and PTSD, because it found that the 
veteran's disabilities were due to an October 1965 motor 
vehicle accident that occurred while he was away without 
leave (AWOL) and the military determined that the accident 
was not in the line of duty.  In August 2003, service 
connection for tinnitus and PTSD were severed, effective 
November 1, 2003.  In August 2003, the veteran submitted a 
NOD as to the severance.  After a March 2004 personal hearing 
at the RO, in April 2004, the RO reinstated the veteran's 
service connection for PTSD and tinnitus.  The RO's rationale 
for the reinstatement was that the veteran's May 2003 RO 
hearing and the August 2003 rating decision were in violation 
of 38 C.F.R. § 3.105(i) (2004) (to the effect that a hearing 
will be conducted by VA personnel who did not participate in 
the proposed adverse action and who bear the decision-making 
responsibility).

However, also in April 2004, the RO again proposed to sever 
service connection for PTSD and tinnitus.  In an August 2004 
rating action, the RO severed the veteran's service 
connection for PTSD and tinnitus, effective November 1, 2004.  
In December 2004, the veteran filed a timely NOD with the 
RO's action.  Since the RO has not yet issued a statement of 
the case (SOC) as to the issues of severance, as discussed 
below, the Board will remand these issues for further 
development.  The matter of entitlement to a rating in excess 
of 50 percent for PTSD for the period from November 1, 2004 
will also be remanded.

In January 2005, the Board remanded the veteran's claims to 
the RO to comply with his request to testify at a hearing 
before a Veterans Law Judge ("Board hearing").  In February 
2005, the veteran testified at a hearing at the RO before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.

The issues of the propriety of severance for PTSD and 
tinnitus, and an increased rating for PTSD for the period 
from November 1, 2004, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that, for the period from 
June 8, 1998 to November 1, 2004, the veteran's service-
connected PTSD was manifested by more than daily nightmares, 
intrusive thoughts regarding an automobile accident and 
sirens, depression, lack of interest in pleasurable 
activities other than golf, and some difficulties with family 
relationships; with no evidence of problems with anger 
manifested by physical violence, suicidal or homicidal 
ideation, impaired judgment or insight, spatial 
disorientation, or illogical speech.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
50 percent for PTSD, for the period from June 8, 1998 to 
November 1, 2004, are not met.  38 U.S.C.A. §§ 1155, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Factual Background

As noted above, service connection for PTSD was granted by 
the RO in an August 2000 rating decision that awarded a 30 
percent disability evaluation.

VA outpatient medical records, dated from November 1999 to 
September 2000, show the veteran sought treatment for his 
PTSD symptoms.  The veteran reported nightmares on most days, 
but he functioned well during the day.  He had good eye 
contact and was well groomed.  The veteran denied suicidal or 
homicidal ideation.

A March 2000 VA outpatient record shows the veteran reported 
his mood was pretty well controlled, but he still had 
nightmares about the accident every night that caused him to 
wake up.  He had anxiety about driving and would not drive in 
any inclement weather.  He also had guilt feelings about the 
accident even though he was not driving.  He got about five 
or six hours of sleep per night.  On examination, the veteran 
was clean, with about a two-day growth of a beard.  He was 
friendly and made good eye contact.  His mood was described 
as passable (ok), and his affect was appropriate.  He had no 
suicidal ideation or formal thought disorder.  Insight and 
judgment were adequate.  The assessment was that nightmares 
were not being well controlled with imagery.  The diagnosis 
was PTSD.

In July 2000, the veteran underwent VA examination.  The 
examination report indicates that the examiner reviewed the 
veteran's claims file.  According to the examination report, 
the veteran was married.  The veteran reported that he first 
sought mental health treatment in October 1999.  He stated 
that he treated himself for years for PTSD symptoms.  It was 
noted that in October 1965, the veteran was a passenger in a 
motor vehicle accident that killed the driver who was his 
best friend and seriously injured the veteran.  Currently, 
the veteran reported daily nightmares about the automobile 
accident.  He had no difficulty falling asleep, but woke up 
when he had a nightmare.  The veteran reported night sweats 
and shaking.  He found it difficult to get back to sleep 
after a nightmare.

Further, the veteran had intrusive thoughts that occurred 
whenever he drove or anticipated driving an automobile.  He 
also reported intrusive thoughts whenever there was an 
accident.  When he observed an accident, he had to pull over 
and stop.  The veteran also reported intrusive thoughts at 
the sound of sirens.  He felt encircled or cramped in when in 
public, crowded areas.  He had no flashbacks.  The veteran 
reported anger, irritability, and a lack of patience.  His 
anger was verbal, not physical.

Additionally, the veteran reported looking forward to his 
grandchildren and improving his relationship with his two 
sons.  He stated that very few people knew about his accident 
and the death of his friend.  Thinking about it made him 
tearful and sweaty or anxious.  He reported some spontaneous 
episodes of suicidal ideation from time to time.  They were 
fleeting and occurred approximately four or five times per 
year.  They occurred when he felt pressured or thought about 
the accident.  He had no plan, had not taken action on the 
thoughts and spontaneously reported, "I couldn't do that to 
my wife and kids and grand kids."

The examiner noted that the veteran's previous Global 
Assessment of Functioning (GAF) scores ranged from 51 to 75, 
with the most recent being 70.  The veteran had been married 
since 1987 and described his relationship as good.  He had 
three sons, but only maintained a relationship with one.  The 
veteran worked at the RO, which was attached to the Vet 
Center, in the area of veteran advocacy.  He had this job 
since 1990.  His performance evaluations were acceptable.  He 
was able to function well at his job because he could work 
alone.  The veteran indicated that his only social activity 
was golf.  He did not belong to a regular foursome and 
preferred to play alone when possible.  He denied any friends 
except for his spouse.  

On examination, the veteran's immediate, recent, and remote 
memory was good.  He was oriented to all spheres.  His speech 
was monotonous.  The thought process production was 
spontaneous and abundant and his concentration was good.  
Continuity of thought was goal directed and relevant.  
Thought content contained no suicidal or homicidal ideation.  
There were no delusions, ideas of reference, or feelings of 
unreality.  The veteran's abstractability and concentration 
were good.

The veteran reported his own mood that day as depressed.  The 
examiner evaluated his range of affect as restricted.  He was 
alert, responsive, and cooperative.  His judgment and insight 
were good.  The diagnosis was PTSD, chronic.  A GAF score of 
55 was assigned.  The highest GAF score in the previous year 
was 65.

In March 2001, the veteran underwent VA PTSD examination.  
The veteran continued to report problems with sleep, 
nightmares, anger, irritability, intrusive thoughts, 
hypervigilance, and depression.  He described his sleep as 
generally poor.  He reported no difficulty falling asleep but 
stated that he woke up every ten to twenty minutes.  He 
stated that he had a nightmare every time he went to sleep.  
Most of his anger and irritability, that was verbal and not 
physical, was directed at his spouse.  The veteran reported 
intrusive thoughts on a daily basis about vehicles and 
traffic.  He met the avoidance criteria in relation to prior 
trauma.  He experienced exaggerated startle, especially when 
driving.  He also engaged in hypervigilent behavior when 
driving.  Sometimes when driving, he had to stop and pull his 
car over.

The veteran reported some hypervigilent behavior at night and 
described feelings of depression as manifested by lack of 
motivation.  He was not happy about his life but reported no 
suicidal ideation.  The veteran was married to his present 
wife for thirteen years.  He had periods when he neglected 
his personal hygiene.  He wife sometimes got mad at him.  The 
veteran had worked for VA for 26 years.  In 2001, he reported 
that he was unable to work about half the time.  He felt 
anxious when he was out of the house and often felt 
unmotivated to go to work.  He was retirement eligible but 
did not want to retire.  The veteran related that he was no 
longer an avid golfer.  He denied any social activities and 
reported that he only left the house to go to work.  He used 
the Internet when he was at home.  He reported an increase in 
his alcohol intake, saying it was every day that he was not 
at work.

On examination, the veteran's immediate, recent, and remote 
memory was good.  He was oriented to all spheres.  His speech 
was normal.  Thought process production was spontaneous and 
abundant.  Continuity of thought contained some rambling, but 
the veteran was goal-directed and relevant for the most part.  
Thought content contained no suicidal or homicidal ideation.  
There were no delusions, ideas of reference or feelings of 
unreality.  His abstract ability and concentration were good.  
The examiner evaluated the veteran's mood as depressed, 
although his range of affect was broad.  He was alert, 
responsive, and cooperative.  His judgment and insight were 
good.  The diagnosis was PTSD, chronic.  A GAF score of 50 
was assigned.  The highest score in the previous year was 55.

As noted, in a January 2002 rating decision, the RO granted a 
50 percent disability evaluation for the veteran's service-
connected PTSD, effective from June 8, 1998.

During his May 2003 personal hearing at the RO, the veteran 
stated that the circumstances surrounding the severance of 
his service-connected claims exacerbated his PTSD.  The 
proceedings were a constant reminder of the death of his 
friend and the accident.

During his March 2004 personal hearing at the RO, the veteran 
said that in the previous year, he had daily, constant 
recurrent memories of what occurred in 1965.  His medicines 
were no longer working.  He was in the process of seeking an 
additional consult for his PTSD.  He stated that there was no 
current medical evidence of his PTSD.

During his February 2005 Board hearing, the veteran indicated 
that he received ongoing pharmacological help, in the form of 
prescribed medication, for his PTSD.  He was currently not on 
active therapy because he had been utilizing various tools he 
learned from therapy in the past.  He used imagery and other 
tools to help himself.  He indicated that he suffered from 
pretty much constant panic attacks.  He did not drive if he 
did not feel right about it.  He also could not drive when he 
heard sirens.  He had flashbacks.  Survivor's guilt often 
came to mind, especially when he was with his grandchildren.  
Even with medication, the veteran did not often sleep through 
the night.  In terms of his job at the RO, the supervision 
was excellent as was the understanding of his situation.  He 
described himself as a loner.  He stated that his wife was 
his only friend, and he did not talk to her much about this 
stuff.

Furthermore, the veteran said that he worked full time and 
had been at that job since 1974.  He was married to his wife 
for 20 years and living together for 27 years.  The veteran 
indicated that he liked to play golf.  He did not have a 
regular foursome that he played with.  Instead, he went to 
the course hoping to get into a slot.  He joined a foursome 
if the needed someone, but did not socialize with them very 
much.  He was not seen regularly at the VA medical center.  
He received his medication through the VA and had a phone 
consultation every nine months with his psychiatrist.  The 
veteran stated that there were no more treatment records 
available.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, the veteran has been 
informed of VA's duty to assist him in the development of his 
appeal.  In addition, the veteran was advised, by virtue of a 
detailed March 2003 SOC and April 2004 supplemental statement 
of the case (SSOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Additionally, the Board notes that the veteran has been 
afforded three personal hearings at the RO, and one Board 
hearing, at which he stated that there was no additional 
evidence available regarding his claim for an increased 
rating for PTSD, for the period in question.  The Board also 
points out that, as a long-time VA RO employee since 1974, 
the veteran stated that he prepared SOCs and administrative 
decisions, conducted hearings, and represented other veterans 
at hearings, and he is, thus, not unknowledgeable about VA 
procedures or the VCAA.  He certainly had knowledge as to the 
evidence needed by VA to substantiate his claim.  Further, 
the claims file reflects that the March 2003 SOC contained 
the new reasonable doubt and duty-to-assist regulations 
codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B. Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under the current schedular criteria, effective November 7, 
1996, PTSD is evaluated under the general rating formula used 
to rate psychiatric disabilities other than eating disorders.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52,698.  In light of the above, the Board shall consider 
all of the veteran's various psychiatric symptoms in 
assigning a rating for the veteran's PTSD.  See Mittleider at 
182.

Upon review of the record, the Board concludes that, for the 
period from June 8, 1998 to November 1, 2004, the competent 
and objective medical evidence of record preponderates 
against a finding that the veteran's service-connected PTSD 
approximates the criteria for more than the currently 
assigned 50 percent evaluation under Diagnostic Code 9411.

The pertinent medical evidence reveals that the veteran has 
been consistently described to have PTSD symptomatology that 
includes near daily nightmares about the accident, intrusive 
thoughts while driving, depression, and irritability.  
Throughout his treatment, the veteran's GAF score ranged from 
50 to 70.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).  Given the 
veteran's GAF scores for the period in question, that ranged 
from 55 (July 2000), to 55 (March 2001), to 70 (noted in the 
July 2000 VA examination report) denoting serious symptoms 
but also representing the most moderate score assigned for 
serious symptoms, and the description of the longevity of his 
marriage and employment, the Board finds that his symptoms 
for the period in question describe no more than the 
occupational and social impairment with reduced reliability 
and productivity, consistent with the currently assigned 50 
percent rating.

The competent evidence of record indicates that the veteran's 
insight and judgment were considered good during the July 
2000 and March 2001 VA examinations.  Although his GAF score 
ranged from 50 to 70 during the period in question, his 
thought process has consistently been noted as logical, 
cogent, and fairly relevant.  There is no evidence that his 
speech is illogical, obscure, or irrelevant, or that he goes 
through any obsessive rituals.

Examiners have noted the veteran's depressed mood, anxious 
affect, occasional passive suicidal ideation, and anger; 
however, there is no evidence that he suffers from impaired 
impulse control or is otherwise unable to function 
appropriately.  The Board does not find and the veteran does 
not appear to contend, that he suffers any spatial 
disorientation.  There is no indication that the veteran is 
neglectful of his personal appearance or hygiene, although in 
March 2001 he told an examiner that he had periods when he 
neglected his personal hygiene, a March 2000 VA medical 
record reflects that the veteran was clean.  In fact, the 
undersigned has personally observed the veteran at the Board 
hearing.  While the veteran does continually report isolative 
behavior and difficulty maintaining relationships, the record 
does not indicate an inability to maintain relationships.  In 
fact, the Board notes that the veteran has been married to 
his present wife for thirteen years, and appears to have 
close relationships with his son and grandchildren.  
Therefore, the Board finds that the veteran's service 
connected PTSD would not be appropriately evaluated as 70 
percent disabling under the governing rating criteria.

Furthermore, in evaluating the veteran's symptoms under the 
criteria for a 70 percent disability rating, he was never 
found to have an inability to obtain or maintain 
substantially gainful employment due to his service-connected 
PTSD.  Indeed, he testified that he worked at the RO since 
1974.  While he stated that that the VA RO understood about 
his disability, he was still able to demonstrate continuing 
good employment relationships.  

The collective objective findings of the outpatient records 
and examination reports, to include essentially normal 
speech, adequate memory, judgment, and insight, and that the 
veteran was oriented are barely representative of pertinent 
disability warranting a 50 percent rating under the current 
rating criteria.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in June 1998, has his PTSD been 
more disabling than as currently rated under this decision.

As the evidence preponderates against the claim for an 
initial rating in excess of 50 percent for the veteran's 
PTSD, the benefit-of-the-doubt doctrine is inapplicable, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(old and new version); Gilbert, supra.


ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder, for the period from June 8, 1998 
to November 1, 2004, is denied.





REMAND

As noted above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  38 
U.S.C.A. §§ 5100-5103A, 5106-7.

As to the veteran's claims regarding severance of service 
connection for PTSD and tinnitus, the Board notes that in the 
August 2004 determination, the RO severed the veteran's 
service connection for PTSD and tinnitus, effective November 
2004.  The veteran filed a timely notice of disagreement with 
the RO's action in November 2004 signed statement, received 
in December 2004.  Accordingly, the Board is required to 
remand this issue to the RO for issuance of a SOC, since such 
has not yet been issued.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (NOD initiates review by the Board of the RO's 
denial of the claim, and bestows jurisdiction on the Court, 
so the Board must remand such issue to the RO, for issuance 
of an SOC).

In light of the need for a SOC to be issued as to the matter 
of severance of service connection for PTSD, from November 1, 
2004, the Board must defer consideration of the matter of a 
rating in excess of 50 percent for PTSD, for the period from 
November 1, 2004.  As such, fairness and due process requires 
that the Board not consider this claim until the appellate 
status of the issue of severance is determined.  

Thus, due process requires that these claims be REMANDED to 
the RO for the following action:

The RO should issue a statement of the case 
regarding the issues of severance of service 
connection for PTSD and tinnitus.  Then, if, and 
only if, the veteran completes his appeal by 
filing a timely substantive appeal as to these 
issues, those claims should be returned to the 
Board for appellate consideration, along with 
the appealed matter of an increased rating for 
PTSD for the period from November 1, 2004.

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant need take no action unless otherwise 
notified. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


